The Honorable Mike Ross State Senator P.O. Box 374 Prescott, AR 71857
Dear Senator Ross:
This is in response to your request for an opinion on the following question:
  Can a person serve as mayor of a city, if elected, if that person has a son (in place certified and has met probation period) employed by the city fire department?
It is my opinion that the answer to this question is "yes," assuming that there is no relevant local ordinance addressing the matter. The Arkansas Code provisions pertaining to cities operating under the mayor/city council form of government contain no prohibition against the city's employment of a relative of a mayor (commonly referred to as an "anti-nepotism" provision). This may be contrasted with the specific prohibition contained in A.C.A. § 14-47-135 regarding the board of directors and city manager in cities with the city manager form of government, which states:
  No person shall hold an appointive position or employment in the pay of the city if that person is related by blood or marriage in the third degree either to a member of the board of directors or to the city manager. Provided, however, this prohibition shall not prevent a person who holds an appointive or employment position with the city at the time the person's relative becomes city manager or a member of the board of directors from continuing in that position or employment.
Thus, assuming that the city has not enacted a local nepotism policy, it is my opinion that an individual may serve as mayor while his son is employed by the city's fire department.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh